Citation Nr: 1105527	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss 
disability.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from October 1987 
to April 1990.

This appeal arises to the Board of Veterans' Appeals (Board) from 
a September 2007-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
that denied a compensable rating for a bilateral hearing loss 
disability, but granted a 30 percent rating for depression, 
secondary to the hearing loss disability.  The Veteran appealed 
for a compensable rating for hearing loss; he does not disagree 
with the rating for depression.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

During a videoconference hearing before the undersigned Veterans 
Law Judge, the Veteran testified that his hearing loss disability 
has worsened since his most recent audiometry evaluation.  His 
testimony suggests that a material change in the severity of the 
bilateral hearing loss disability has occurred since the most 
recent VA evaluation.  

In Caffrey v Brown, 6 Vet App 377, 381 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that where a 
material change in the disability occurs, a fresh medical 
examination is required.  Because a material change in the 
disability has been alleged, the Board must remand this case for 
another VA audiometry evaluation. 

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must include a "full description 
of the effects of disability upon the person's ordinary 
activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 
447, 454 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain up-to-
date VA out-patient treatment reports and 
associate them with the claims file.  

2.  After the development requested above 
has been completed to the extent possible, 
the AMC should make arrangements for an 
audiometry evaluation.  The claims file 
should be made available to the examiner 
for review.  The examiner is asked to 
review the claims file, elicit a history of 
relevant symptoms from the Veteran, and 
report on the severity of the service-
connected bilateral hearing loss 
disability.  The examiner must include a 
"full description of the effects of 
disability upon the person's ordinary 
activity."  

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should readjudicate the claim for a 
compensable rating for bilateral hearing 
loss disability.  If the benefits sought 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  Failure to report for a scheduled VA examination 
without good cause may have adverse consequences on this claim.  
38 C.F.R. § 3.655.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



